Case 2:18-cv-13250-MAG-MKM ECF No. 13 filed 12/14/18   PageID.65   Page 1 of 21



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

AMBER WILLIAMS, an individual;
AKIA ADAMS, an individual;
ROBERT JOHNSON, an individual;
LATREESE LOVING, an individual;
and SAUDA MUHAMMAD, an                        Case No. 18-cv-13250
individual; and RHONDA RUSAN, an              Hon. Mark A. Goldsmith
individual                                    Mag. Mona K. Majzoub

      Plaintiffs,
vs.

ENTERPRISE LEASING
COMPANY OF DETROIT, LLC,

      Defendant.
__________________________________________________________________
DEBORAH GORDON LAW                     BUTZEL LONG, P.C.
Deborah L. Gordon (P27058)             Carey A. DeWitt (P36718)
Elizabeth Marzotto Taylor (P82061)     James S. Rosenfeld (P39434)
Attorneys for Plaintiffs               Attorneys for Defendant
33 Bloomfield Hills Parkway, Suite 220 41000 Woodward Avenue
Bloomfield Hills, Michigan 48304       Stoneridge West Building
(248) 258-2500                         Bloomfield Hills, Michigan 48304
dgordon@deborahgordonlaw.com           (248) 258-1616
emarzottotaylor@deborahgordonlaw.com dewitt@butzel.com
                                       rosenfeld@butzel.com


__________________________________________________________________

  PLAINTIFFS’ FIRST AMENDED COMPLAINT AND JURY DEMAND
Case 2:18-cv-13250-MAG-MKM ECF No. 13 filed 12/14/18        PageID.66    Page 2 of 21



        Plaintiffs Amber Williams, Akia Adams, Robert Johnson, Latreese Loving,

Sauda Muhammad, and Rhonda Rusan by their attorneys Deborah Gordon Law,

complain against Defendant as follows:

                             Jurisdiction and Parties

        1.    This is an action by Plaintiffs Amber Williams, Akia Adams, Robert

Johnson, Latreese Loving, Sauda Muhammad, and Rhonda Rusan against

Defendant Enterprise Leasing Company of Detroit, LLC (“Enterprise”) for

discriminating against Plaintiffs on the basis of their race, and retaliating against

them.

        2.    This Court has federal subject matter jurisdiction pursuant to 28

U.S.C. § 1331, 28 U.S.C. § 1332, 28 U.S.C. § 1367, and 28 U.S.C. § 1441.

        3.    Plaintiffs Williams, Adams, Johnson, Loving, Muhammad, and Rusan

reside in the Eastern District of Michigan.

        4.    Defendant Enterprise is a foreign corporation doing business in this

District.

                                Background Facts

        5.    Defendant Enterprise is an automobile rental company located at 338

Lucas Drive, Detroit, MI 48242.

        6.    Plaintiff Williams began her employment with Defendant in

September 2011, and currently holds the position of Rental Sales Agent.


                                          1
Case 2:18-cv-13250-MAG-MKM ECF No. 13 filed 12/14/18         PageID.67    Page 3 of 21



      7.     Plaintiff Williams is African American.

      8.     Plaintiff Adams began her employment with Defendant in 2016, and

last held the position of Rental Sales Agent.

      9.     Defendants terminated Plaintiff Adams from her position as a Rental

Sales Agent on September 26, 2018.

      10.    Plaintiff Adams is African American.

      11.    Plaintiff Johnson began his employment with Defendant in April

2016, and currently holds the position of Rental Sales Agent.

      12.    Plaintiff Johnson is African American.

      13.    Plaintiff Loving began her employment with Defendant in October

2002, and currently holds the position of Booth Agent.

      14.    Plaintiff Loving is African American.

      15.    Plaintiff Muhammad began her employment with Defendant in

September    2014,    and   currently   holds   the    position   of   Administrative

Representative.

      16.    Plaintiff Muhammad is African American.

      17.    Plaintiff Rhonda Rusan began her employment with Defendant in

2000, and currently holds the position of Booth Agent.

      18.    Plaintiff Rusan is African American.




                                          2
Case 2:18-cv-13250-MAG-MKM ECF No. 13 filed 12/14/18        PageID.68    Page 4 of 21



      19.    All of Plaintiffs’ work performance records have been at all times

satisfactory or better.

      20.    Plaintiffs are supervised by a Shift Manager, Area Manager, Rental

Regional Manager, Station Manager and various other management officials.

      21.    For approximately two years, Defendant created a hostile work

environment based on race by discriminating against and harassing customers and

Plaintiffs on the basis of their race.

       Defendants Discriminate Against Non-White Customers Because of
                                 their Race

      22.    Managers instruct employees, including Plaintiffs to tell African

American and other non-white customers that no cars are available, when cars are

available and are then rented to white customers.

      23.    Managers instruct employees, including Plaintiffs on Defendants’

“policy” that they are not permitted to rent luxury or high-end cars to African

American or non-white customers, even though African American and non-white

customers qualify to rent luxury vehicles and these vehicles are available.

      24.    Managers have stated that “no one who lives on East 7 Mile Road or

Joy Road should be driving a luxury car.” East 7 Mile Road and Joy Road are

predominately African American areas of Detroit.




                                         3
Case 2:18-cv-13250-MAG-MKM ECF No. 13 filed 12/14/18         PageID.69     Page 5 of 21



      25.    Managers instruct employees, including Plaintiffs, to lower or waive

deposits on rental vehicles for white customers, but to not extend theses courtesies

to African American and other non-white customers.

      26.    When employees, including Plaintiffs, ask managers to assist with

customers, managers ask what the customer’s race is before assisting them, and

prefer to assist white customers.

      27.    Managers refer to African American customers as “locals.” Managers

instruct employees, including Plaintiffs, that “locals” are required by company

“policy” to have the cost of the rental plus a $500 deposit available on a major

credit card. This “policy” is frequently not applied to white customers.

      28.    Managers have also referred to African American customers by other

derogatory terms such as “thugs,” and have called the police on African American

customers without any justification.

      29.    Managers instructed employees, including Plaintiffs, that white

customers are allowed to rent vehicles without presenting a driver’s license, but

African American customers’ identification documents are closely scrutinized.

      30.    A previous manager stated that he did not expect a customer who

presented a fraudulent credit card to be white. Managers stated that they do not

expect African American customers to return the vehicles they rent.




                                          4
Case 2:18-cv-13250-MAG-MKM ECF No. 13 filed 12/14/18         PageID.70    Page 6 of 21



       31.    African American and non-white customers are frequently treated

with disregard and disrespect by managers, but white customers receive high-

quality customer service.

       32.    The open atmosphere of hostility towards African Americans created

by Defendant has created a work environment permeated with discriminatory

intimidation, ridicule, and insult that is so severe and pervasive that it has altered

the conditions of Plaintiffs’ work environment, and has created an abusive working

environment for them.

       33.    Defendant has made no secret of its hostility and disdain towards

African Americans, including Plaintiffs. This has caused Plaintiffs anguish and

pain, humiliation, embarrassment, outrage, and has significantly interfered with

Plaintiffs’ ability to do their jobs.

       34.    When Plaintiffs brought this discrimination and hostile environment

to the attention of Defendants’ management and human resources, their complaints

were alternately ignored or met with retaliation.

       35.    Human resources employees told Plaintiffs that it “isn’t their job” to

address complaints of racial animus in the workplace, and that Plaintiffs should

seek other employment if they do not like their current working environment.

             Defendants Permit Customers to Harass and Discriminate Against
                            Plaintiffs Because of their Race



                                          5
Case 2:18-cv-13250-MAG-MKM ECF No. 13 filed 12/14/18          PageID.71   Page 7 of 21



      36.    Managers refuse to address or discourage customers from making

racially discriminatory and harassing comments to employees.

      37.    A manager said nothing when a customer referred to an African

American customer service employee as “that African American thing.”

      38.    A white manager assisted a customer without comment after the

customer refused to do business with an African American Rental Sales Agent

because of the Agent’s race.

             Defendants Harass and Discriminate Against Plaintiffs
                            Because of their Race

      39.    African American employees, including Plaintiffs, have been harshly

disciplined for minor rule infractions or mistakes, but their white coworkers who

commit these same rule infractions and mistakes are not disciplined.

      40.    Defendants told African American employees, including Plaintiffs,

that they are to wear their hair straight, because their natural hair texture is “not

professional.”

      41.    White employees are promoted to more prestigious and sought-after

positions, such as working at the counter, without having the requisite

qualifications. African American employees, including Plaintiffs, have been

refused these opportunities, and are infrequently promoted.




                                         6
Case 2:18-cv-13250-MAG-MKM ECF No. 13 filed 12/14/18            PageID.72   Page 8 of 21



      42.     Plaintiffs reported these and other facts alleging a hostile work

environment based on race to Defendant via an Ethics Hotline Complaint, and

personally to their local managers and human resources representatives.

                     Defendants Retaliated Against Plaintiffs

      43.     Almost immediately after receiving Plaintiffs’ complaints, Defendant

began to engage in retaliatory harassment against Plaintiffs.

      44.     Managers denied Plaintiffs holiday pay immediately following their

complaints.

      45.     Plaintiffs’ compensation tiers were drastically reduced immediately

following their complaints.

      46.     Defendant’s Head of Human Resources for Michigan operations

attempted to discourage Plaintiffs from continuing to raise issues of racial

harassment and discrimination.

      47.     Managers and human resources representatives have encouraged

Plaintiffs to find other employment because of their complaints. Defendant has

made it clear through its actions that it does not wish to employ individuals who

raise issues of race discrimination and harassment in the workplace.

      48.     Immediately following their complaints, Plaintiffs received several

write-ups and disciplines without any rational justification or basis.




                                          7
Case 2:18-cv-13250-MAG-MKM ECF No. 13 filed 12/14/18          PageID.73    Page 9 of 21



      49.     Managers have attempted to physically intimidate Plaintiffs because

Plaintiffs complained about their behavior.

      50.     On September 20, 2018, Plaintiff Adams as indefinitely suspended

without pay. Defendant refused to provide any justification whatsoever for this

obviously unwarranted and retaliatory discipline.

      51.     On September 26, 2018, Defendants terminated Adams in retaliation

for reporting the race-based hostile work environment, citing pretextual reasons.

      52.     As Adams left the meeting during which she was terminated, her

former manager stated, “Bye Felisha.”

      53.     This derogatory and dismissive comment was based on Plaintiff’s

race. It references a line from the 1995 film “Friday.” The film portrays the

character Felisha as a Black female “crackhead.”

                                  COUNT I
   Racial Discrimination in Violation of the Elliott-Larsen Civil Rights Act,
            M.C.L. 37.2102 et seq., as against Defendant Enterprise

      54.     Plaintiffs repeat and reallege the allegations set forth in the foregoing

paragraphs.

      55.     Pursuant to the Elliott-Larsen Civil Rights Act (“ELCRA”),

Defendants are “employers” covered by the Act. See MCL § 37.2201 et seq.

      56.     Defendants subjected Plaintiffs to a hostile work environment based

on race.


                                           8
Case 2:18-cv-13250-MAG-MKM ECF No. 13 filed 12/14/18           PageID.74    Page 10 of 21



       57.     Plaintiffs’ race was a factor in Defendants’ decision to treat Plaintiffs

 less favorably with regard to the terms, conditions, and benefits of employment on

 the basis of race.

       58.     Defendant, by their agents, representatives, and employees, was

 predisposed to discriminate on the basis of race and acted in accordance with that

 predisposition.

       59.     As a direct and proximate result of Defendant’s wrongful acts,

 Plaintiffs have sustained injuries and damages including, but not limited to, loss of

 earnings and earning capacity, loss of career opportunities, loss of fringe and

 pension benefits, outrage and humiliation, mental anguish, anxiety about their

 future, physical and emotional distress, loss of professional reputation and loss of

 the ordinary pleasures of everyday life.

                                    COUNT II
 Retaliation in Violation of the Elliott-Larsen Civil Rights Act, M.C.L. 37.2102
                     et seq., as against Defendant Enterprise

       60.     Plaintiffs repeat and reallege the allegations set forth in the foregoing

 paragraphs.

       61.     Plaintiffs are employees and Defendant Enterprise is their employer

 covered by and within the meaning of Michigan’s Elliott-Larsen Civil Rights Act,

 MCL § 37.2101, et seq.




                                            9
Case 2:18-cv-13250-MAG-MKM ECF No. 13 filed 12/14/18          PageID.75   Page 11 of 21



        62.    Plaintiffs engaged in conduct protected under the ELCRA including,

 but not limited to, opposing discrimination against customers and employees, and

 reporting managers’ race-based, harassing comments and actions.

        63.    Plaintiffs’ treatment has been retaliatory and occurred, in part,

 because Plaintiffs opposed, objected to and refused to acquiesce in discriminatory

 employment practices, including discrimination against customers and employees

 based on their race, in violation of the anti-retaliation provisions of Michigan’s

 Elliott-Larsen Civil Rights Act, MCL § 37.2101, et seq.

        64.    The retaliation would not have occurred had Plaintiffs not engaged in

 activity protected by the Elliot-Larsen Civil Rights Act.

        65.    The actions of Defendant, by their agents, employees and

 representatives, were intentional, in deliberate disregard for the rights and

 sensibilities of Plaintiffs.

        66.    As a direct and proximate result of those actions, the terms, conditions

 and privileges of Plaintiffs’ employment were adversely affected, and Plaintiffs

 were unlawfully harassed, disciplined, and suspended.

        67.    As a direct and proximate result of Defendant’s wrongful acts,

 Plaintiffs have sustained injuries and damages including, but not limited to, loss of

 earnings and earning capacity, loss of career opportunities, loss of fringe and

 pension benefits, outrage and humiliation, mental anguish, anxiety about their


                                           10
Case 2:18-cv-13250-MAG-MKM ECF No. 13 filed 12/14/18           PageID.76    Page 12 of 21



 future, physical and emotional distress, loss of professional reputation and loss of

 the ordinary pleasures of everyday life.

                                  COUNT III
  Conspiracy to Violate the Elliott-Larsen Civil Rights Act, M.C.L. 37.2102 et
                     seq., as against Defendant Enterprise

       68.     Plaintiffs repeat and reallege the allegations set forth in the foregoing

 paragraphs.

       69.     Plaintiffs are employees and Defendant Enterprise is their employer

 covered by and within the meaning of Michigan’s Elliott-Larsen Civil Rights Act,

 MCL § 37.2101, et seq.

       70.     Defendant, through its management officials, engaged in conduct

 prohibited by the ELCRA including, but not limited to:

       a.      conspiring to aid, abet, incite, or coerce persons to violate the

 ELCRA;

       b.      attempting directly and/or indirectly to commit acts prohibited by the

 ELCRA;

       c.      willfully obstructing or preventing persons from complying with the

 ELCRA; and

       d.      coercing, intimidating, threatening, or interfering with persons in the

 exercise or enjoyment of, or on account of their having aided or encouraged other

 persons in the exercise or enjoyment of, rights granted or protected by the ELCRA.


                                            11
Case 2:18-cv-13250-MAG-MKM ECF No. 13 filed 12/14/18          PageID.77    Page 13 of 21



        71.    Defendants took these actions to discriminate against customers and

 employees based, at least in part, on their race, in violation of the provisions of

 Michigan’s Elliott-Larsen Civil Rights Act, MCL § 37.2101, et seq.

        72.    The actions of Defendant, by their agents, employees and

 representatives, were intentional, in deliberate disregard for the rights and

 sensibilities of Plaintiffs.

        73.    As a direct and proximate result of those actions, the terms, conditions

 and privileges of Plaintiffs’ employment were adversely affected, and Plaintiffs

 were unlawfully harassed, disciplined, and suspended.

        74.    As a direct and proximate result of Defendant’s wrongful acts,

 Plaintiffs have sustained injuries and damages including, but not limited to, loss of

 earnings and earning capacity, loss of career opportunities, loss of fringe and

 pension benefits, outrage and humiliation, mental anguish, anxiety about their

 future, physical and emotional distress, loss of professional reputation and loss of

 the ordinary pleasures of everyday life.

                                  COUNT IV
 Racial Discrimination in Violation of Title VII of the Civil Rights Act of 1964,
                           as against Defendant Enterprise

        75.    Plaintiffs repeat and reallege the allegations set forth in the foregoing

 paragraphs.




                                            12
Case 2:18-cv-13250-MAG-MKM ECF No. 13 filed 12/14/18           PageID.78   Page 14 of 21



        76.       At all relevant times, Plaintiffs were employees and Defendant their

 employer within the meanings set forth in Title IVV of the Civil Rights Act of

 1964, as amended, 42 U.S.C. § 2000(e), et seq.

        77.       Plaintiffs are members of a protected class; they are African-

 American.

        78.       Defendant’s treatment of Plaintiff, as described above, was based at

 least in part, on the unlawful consideration of their race.

        79.       Similarly situated white employees were treated better in the terms

 and conditions of their employment, and were promoted.

        80.       Agents of Defendant were predisposed to discriminate against

 Plaintiffs based on their race.

        81.       The actions of Defendant and its agents were willful, intentional, in

 deliberate disregard of and with reckless indifference to the rights and sensibilities

 of Plaintiffs.

        82.       As a direct and proximate result of those actions, the terms,

 conditions, and privileges of Plaintiffs’ employment were adversely affected, and

 Plaintiff Adams was unlawfully terminated.

        83.       As a direct and proximate result of Defendant’s wrongful acts,

 Plaintiffs have sustained injuries and damages including, but not limited to, loss of

 earnings and earning capacity, loss of career opportunities, loss of fringe and


                                            13
Case 2:18-cv-13250-MAG-MKM ECF No. 13 filed 12/14/18          PageID.79    Page 15 of 21



 pension benefits, outrage and humiliation, mental anguish, anxiety about their

 future, physical and emotional distress, loss of professional reputation and loss of

 the ordinary pleasures of everyday life.

                                    COUNT IV
  Retaliation in Violation of Title VII of the Civil Rights Act of 1964, as against
                                   Defendant Enterprise

       84.     Plaintiffs repeat and reallege the allegations set forth in the foregoing

 paragraphs.

       85.     At all relevant times, Plaintiffs were employees and Defendant their

 employer within the meanings set forth in Title IVV of the Civil Rights Act of

 1964, as amended, 42 U.S.C. § 2000(e), et seq.

       86.     Plaintiffs engaged in activity protected by Title VII when they

 complained of and opposed unlawful racist discrimination.

       87.     The retaliation by Defendants that Plaintiffs experienced included

 denial of holiday pay, reduction of Plaintiff’s compensation tiers, discipline, and

 termination. Defendants also attempted to discourage Plaintiffs from continuing to

 raise issues of racial harassment and discrimination, and told Plaintiffs to find other

 employment because of their complaints of and opposition to Defendants’

 unlawful harassment and discrimination.




                                            14
Case 2:18-cv-13250-MAG-MKM ECF No. 13 filed 12/14/18             PageID.80    Page 16 of 21



        88.       The actions of Defendant and its agents were willful, intentional, in

 deliberate disregard of and with reckless indifference to the rights and sensibilities

 of Plaintiffs.

        89.       As a direct and proximate result of those actions, the terms,

 conditions, and privileges of Plaintiffs’ employment were adversely affected, and

 Plaintiff Adams was unlawfully terminated.

        90.       As a direct and proximate result of Defendant’s wrongful acts,

 Plaintiffs have sustained injuries and damages including, but not limited to, loss of

 earnings and earning capacity, loss of career opportunities, loss of fringe and

 pension benefits, outrage and humiliation, mental anguish, anxiety about their

 future, physical and emotional distress, loss of professional reputation and loss of

 the ordinary pleasures of everyday life.

                                   COUNT V
     Race Discrimination in Violation of 42 USC § 1981 as against Defendant
                                   Enterprise

        91.       Plaintiffs repeat and reallege the allegations set forth in the foregoing

 paragraphs.

        92.       42 USC § 1981 prohibits individuals from engaging in acts of racial

 discrimination.




                                              15
Case 2:18-cv-13250-MAG-MKM ECF No. 13 filed 12/14/18           PageID.81    Page 17 of 21



        93.       Defendant’s discrimination against Plaintiffs as described above is in

 violation of the rights of plaintiffs afforded them by the Civil Rights Act of 1866,

 42 USC § 1981, as amended by the Civil Rights Act of 1991.

        94.       Plaintiffs are members of a protected class; they are African-

 American.

        95.       By the conduct described above, Defendant intentionally deprived

 Plaintiffs of the same rights as are enjoyed by white citizens to the creation,

 performance, enjoyment, and all benefits and privileges of their contractual

 employment relationship with Defendants, in violation of 42 USC § 1981.

        96.       Defendant’s treatment of Plaintiff, as described above, was based at

 least in part, on the unlawful consideration of their race.

        97.       Similarly situated white employees were treated better in the terms

 and conditions of their employment, and were promoted.

        98.       Agents of Defendant were predisposed to discriminate against

 Plaintiffs based on their race.

        99.       The actions of Defendant and its agents were willful, intentional, in

 deliberate disregard of and with reckless indifference to the rights and sensibilities

 of Plaintiffs.




                                             16
Case 2:18-cv-13250-MAG-MKM ECF No. 13 filed 12/14/18         PageID.82   Page 18 of 21



       100. As a direct and proximate result of those actions, the terms,

 conditions, and privileges of Plaintiffs’ employment were adversely affected, and

 Plaintiff Adams was unlawfully terminated.

       101. As a direct and proximate result of Defendant’s wrongful acts,

 Plaintiffs have sustained injuries and damages including, but not limited to, loss of

 earnings and earning capacity, loss of career opportunities, loss of fringe and

 pension benefits, outrage and humiliation, mental anguish, anxiety about their

 future, physical and emotional distress, loss of professional reputation and loss of

 the ordinary pleasures of everyday life.

                                   COUNT VI
    Retaliation in Violation of 42 USC § 1981 as against Defendant Enterprise

       102. Plaintiffs repeat and reallege the allegations set forth in the foregoing

 paragraphs.

       103. 42 USC § 1981 prohibits individuals from retaliating against persons

 who engage in protected activity, including reporting and opposing unlawful acts

 of race discrimination.

       104. Defendant’s discrimination against Plaintiffs as described above is in

 violation of the rights of plaintiffs afforded them by the Civil Rights Act of 1866,

 42 USC § 1981, as amended by the Civil Rights Act of 1991.

       105. By the conduct described above, Defendant intentionally deprived

 Plaintiffs of the same rights as are enjoyed by white citizens to the creation,
                                            17
Case 2:18-cv-13250-MAG-MKM ECF No. 13 filed 12/14/18          PageID.83    Page 19 of 21



 performance, enjoyment, and all benefits and privileges of their contractual

 employment relationship with Defendants, in violation of 42 USC § 1981.

        106. Plaintiffs engaged in activity protected by 42 USC § 1981 when they

 complained of and opposed unlawful racist discrimination.

        107. The retaliation by Defendants that Plaintiffs experienced included

 denial of holiday pay, reduction of Plaintiff’s compensation tiers, discipline, and

 termination. Defendants also attempted to discourage Plaintiffs from continuing to

 raise issues of racial harassment and discrimination, and told Plaintiffs to find other

 employment because of their complaints of and opposition to Defendants’

 unlawful harassment and discrimination.

        108. The actions of Defendant and its agents were willful, intentional, in

 deliberate disregard of and with reckless indifference to the rights and sensibilities

 of Plaintiffs.

        109. As a direct and proximate result of those actions, the terms,

 conditions, and privileges of Plaintiffs’ employment were adversely affected, and

 Plaintiff Adams was unlawfully terminated.

        110. As a direct and proximate result of Defendant’s wrongful acts,

 Plaintiffs have sustained injuries and damages including, but not limited to, loss of

 earnings and earning capacity, loss of career opportunities, loss of fringe and

 pension benefits, outrage and humiliation, mental anguish, anxiety about their


                                           18
Case 2:18-cv-13250-MAG-MKM ECF No. 13 filed 12/14/18        PageID.84    Page 20 of 21



 future, physical and emotional distress, loss of professional reputation and loss of

 the ordinary pleasures of everyday life.

                              RELIEF REQUESTED

       For all the foregoing reasons, Plaintiffs demand judgment against Defendant

 as follows:

       A.      LEGAL RELIEF

               1.   Compensatory, economic, and noneconomic damages in
                    whatever amount Plaintiff is found to be entitled;

               2.   A judgment for lost wages and benefits, past and future, in
                    whatever amount Plaintiff is found to be entitled;

               3.   Exemplary damages in whatever amount Plaintiff is found to be
                    entitled;

               4.   Liquidated damages in whatever amount Plaintiff is found to be
                    entitled; and

               5.   An award of interest, costs and reasonable attorney fees.

       B.      DECLARATORY & EQUITABLE RELIEF

               1.   An injunction from this Court prohibiting any further acts of
                    discrimination, intimidation, or retaliation;

               2.   An award of interest, costs, and reasonable attorney fees; and

               3.   Whatever other declaratory and/or equitable relief appears
                    appropriate at the time of final judgment.




                                            19
Case 2:18-cv-13250-MAG-MKM ECF No. 13 filed 12/14/18     PageID.85   Page 21 of 21



                                         DEBORAH GORDON LAW
                                         /s/ Deborah L. Gordon (P27058)
                                         Elizabeth Marzotto Taylor (P82061)
                                         Attorneys for Plaintiffs
                                         33 Bloomfield Hills Parkway, Suite 220
                                         Bloomfield Hills, Michigan 48304
 Dated: December 14, 2018                (248) 258-2500
                                         dgordon@deborahgordonlaw.com
                                         emarzottotaylor@deborahgordonlaw.com




                                    JURY DEMAND

        Plaintiffs, by their attorneys Deborah Gordon Law, demand a trial by jury

 of all the issues in this cause.


                                         DEBORAH GORDON LAW
                                         /s/ Deborah L. Gordon (P27058)
                                         Elizabeth Marzotto Taylor (P82061)
                                         Attorneys for Plaintiffs
                                         33 Bloomfield Hills Parkway, Suite 220
                                         Bloomfield Hills, Michigan 48304
 Dated: December 14, 2018                (248) 258-2500
                                         dgordon@deborahgordonlaw.com
                                         emarzottotaylor@deborahgordonlaw.com




                                        20
